Smith, J.
• Upon reconsideration of that part of the judgment in which the district court quieted title in plaintiff to tracts ABCDA and EFGHE, we now conclude that title should be' quieted in plaintiff subject to the interest of the United States or its privies and' that the part of the district court judgment quieting title should be affirmed *134as so modified. Since no one else is affected and the United States is not a party to this suit, an inquiry on remand into the boundaries of the Indian land, including-'’ accretions, for this single purpose would not be worth while. We accordingly modify our opinion filed in this case June 11, 1965 (178 Neb. 807, 135 N. W. 2d 718), but we adhere to it in all other respects.
Defendants have submitted a motion for rehearing which is directed to other issues. It is overruled.
Original opinion modified.
Motion for rehearing overruled.